Case 1:21-cv-01882-MKV Document 7-1 Filed 03/05/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LILIAN HAMPTON, KELLY MCKEON,
And JEN MACLEOD,

PLAINTIFF, Case No. 1:21-cv-01882-UA

V.

NURTURE, INC., d/b/a Happy Family
Organics and Happy Baby Organics

DEFENDANTS.

 

AFFIDAVIT OF KARA A. ELGERSMA IN SUPPORT OF
MOTION FOR ADMISSION PRO HAC VICE

I, Kara A. Elgersma, depose and state as follow:

1. I submit this Affidavit pursuant to Local Rule of Civil Procedure 1.3 in support of
the motion to admit me pro hac vice to represent Plaintiffs in this matter.

2. I am a partner at Wexler Wallace LLP, located at 55 West Monroe Street, Suite
3300, Chicago, IL 60603. The office telephone number is (312) 346-2222. The office fax number
is (312) 346-0022. My email address is kac@wexlerwallace.com.

3. 1am a member in good standing of the Bar of the State of Illinois. I was admitted
to practice on December 19, 2000. My Illinois Bar Registration number is 6273628.

4. I have not been convicted of a felony.

5. I have no pending disciplinary complaints as to which a finding has been made

that such complaint should proceed to a hearing.
Case 1:21-cv-01882-MKV Document 7-1 Filed 03/05/21 Page 2 of 2

6. I have not been denied admission to, been disciplined by, resigned from,
surrendered my license to practice before, or withdrawn an application for admission to practice
before this Court or any other court, while facing a disciplinary complaint.

I I have read and am familiar with the Federal Rules of Civil and Criminal

procedure, the Local Rules of the United States District Court for the Southern District of New

York.

8. If the Court allows the Motion for me to appear pro hac vice in this matter, I will
represent the Plaintiffs and the Proposed Class in this proceeding until the final determination
thereof, and with reference to all matters, incidents, or proceedings, I agree that I shall be subject
to the orders and to the disciplinary action and the civil jurisdiction of this Court in all respects as
if I were regularly admitted.

I declare under penalty of perjury that the aa is true and correct.

Dated: 3|s|2021 DNn L
Kar Al Elgersma
WEXLER WALLACE LLP
55 West Monroe Street, Suite 3300
Chicago, IL 60603
Tel: (312) 346-2222
Fax: (312) 346-0022
kae@wexlerwallace.com

Subscribed and swom to before me this

5 dayor Moreh , 2021. ze p= eee o
"OFFICIAL SEAL
LOURDES RIVERA

NOTARY PUBLIC - STATE OF ILLINOIS
> MY COMMISSION EXPIRES:04/17/21

(bund, urre, Se

Notary Public

 
